Case 1:16-cv-01534-JEB Document 462 Filed 10/30/19 Page 1 of 3
Case 1:16-cv-01534-JEB Document 462 Filed 10/30/19 Page 2 of 3
Case 1:16-cv-01534-JEB Document 462 Filed 10/30/19 Page 3 of 3
        Case 1:16-cv-01534-JEB Document 462-1 Filed 10/30/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE,                       Case No. 1:16-cv-1534-JEB
                                                  [Consolidated with 1:16-cv-1796 and
                       Plaintiff,                 1:17-cv-267]

                and

 CHEYENNE RIVER SIOUX TRIBE,                      [PROPOSED]
                                                  ORDER GRANTING PLAINTIFF
                       Intervenor-Plaintiff,      YANKTON SIOUX TRIBE’S
                                                  AND ROBERT FLYING HAWK’S
                v.
                                                  EXPEDITED MOTION FOR
 U.S. ARMY CORPS OF ENGINEERS,                    EXTENSION OF TIME

                       Defendant,

                and

 DAKOTA ACCESS, LLP,

                      Intervenor-Defendant.


       This matter comes before the Court on Plaintiff’s Motion for Extension of Time. Having

reviewed the parties’ pleadings, exhibits, and the entire record of this case, it is hereby ORDERED

that Plaintiff Yankton Sioux Tribe’s Motion for Extension of Time is hereby GRANTED. Plaintiff

Yankton Sioux Tribe’s Opposition to the Cross-Motions and Reply in Support of Summary

Judgment Motion shall be due on or before November 4, 2019.           The Corps shall have until

November 22, 2019, to file its Reply to Yankton Sioux Tribe’s Motion for Summary Judgement and

Dakota Access shall have until November 25, 2019, to file its Consolidated Reply to Motions for

Summary Judgement.

IT IS SO ORDERED.
       Case 1:16-cv-01534-JEB Document 462-1 Filed 10/30/19 Page 2 of 2



Dated: ___________________          ____________________________________
                                    JAMES E. BOASBERG
                                    United States District Judge



Presented by:


                                    YANKTON SIOUX TRIBE, et al.


                                    s/ Jennifer S. Baker
                                    Jennifer S. Baker, OKBA #21938
                                    (Pro Hac Vice)
                                    Jeffrey S. Rasmussen, WA #21121
                                    (Pro Hac Vice)
                                    Fredericks Peebles & Patterson LLP
                                    1900 Plaza Drive
                                    Louisville, CO 80027
                                    Phone: (303) 673-9600
                                    Facsimile: (303) 673-9155
                                    jbaker@ndnlaw.com
                                    jrasmussen@ndnlaw.com


                                    s/ Patricia A. Marks
                                    Fredericks Peebles & Patterson LLP
                                    Patricia A. Marks, DCBA #446702
                                    401 9th Street, N.W., Suite 700
                                    Washington, D.C. 20004
                                    Phone: (202) 450-4887
                                    Facsimile: (202) 450-5106
                                    pmarks@ndnlaw.com

                                    Attorneys for Plaintiffs




                                       2
